Appeal from an order of Supreme Court, Herkimer County (Kirk, J.), entered January 7, 2002, which, inter alia, granted the cross motion of defendants Alan T. Nicolette and Sara M. Nicolette seeking, inter alia, summary judgment dismissing the action against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Herkimer County, Kirk, J. Present — Pigott, Jr., P.J., Green, Pine, Scudder and Hayes, JJ.